PER CURIAM.
Trakesia Carter appeals from the trial court's judgment entered upon a jury verdict convicting her of four counts of first-degree assault; three counts of kidnapping; one count of first-degree robbery; one count of first-degree burglary; eight counts of armed criminal action, and sentencing her to 60 years. We have reviewed the briefs of the parties and the record on appeal and conclude the trial court committed no error. An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the decision pursuant to Missouri Rule of Criminal Procedure 30.25(b).